                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                            CASE NO: 8:17-cr-85-T-36AAS

GAVINO CORONA




                           FINAL REVOCATION HEARING
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc. 63), entered July 15, 2019, to which there has been no objection and the 14

day objection period has expired, the Report and Recommendation on Violation of

Supervised Release of the Defendant is now accepted.

      A Final Revocation Hearing was previously scheduled for August 2, 2019 at

11:30 AM before the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 1st day of August 2019.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
